Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: lock mechanism in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Son et al. (US 8286646), Hsieh (US 20160255932) and Oestreich et al. (US 5186318).
Regarding claims 1-2, Son et al. disclose a sliding-type compact (Refer to Figures 11-20) comprising a case body (10) for storing a cosmetic material and a retainer casing (20) for slidably accommodating the case body therewithin, the retainer casing (20) having at least a ceiling plate (top plate of 20a including 21)  for covering an upper face of the case body slidably accommodated within the retainer casing and side plates (side plates of 20a, 20b) suspended from both sides of the ceiling plate in a direction perpendicular to the sliding direction of the case body, the case body having a downwardly concaved section (void in 10 in which cosmetic material 11 is accommodated) for containing the cosmetic material, and side walls (lateral walls of 10 having 112 thereon) disposed facing the side plates of the retainer casing in a state in which the case body is accommodated within the retainer casing, either the side plates or the side walls being provided with slide rails (222) extending toward the other of the opposing side plates or side walls, the other of the side plates or side walls not provided with the slide rails being provided with guide grooves (112) to engage with the slide rails when the case body is slid into or out from the retainer casing, 19the slide rails being arranged to engage with the guide grooves.
However, Son et al. do not disclose an annular packing encircling the concaved section and extending upwards, both the slide rails and the guide grooves being inclined upwards from an outermost position, where the container body is fully drawn outwardly by being slid out from the retainer casing, to an innermost position, where the container body is fully accommodated within the retainer casing and where in the innermost position, the slide rails are engaged with the guide grooves along the entire length thereof and the annular packing is pressed against the ceiling plate and is in uniform contact with the sealing plate. 
Son et al. discloses various embodiments of a cosmetic compact having a sliding drawer where the sliding mechanism varies in each embodiment, demonstrating that the sliding mechanism may be modified while still achieving the desired functionality. Hsieh discloses a similar sliding drawer/body and cover/casing arrangement where the side walls or side plates of the casing and body provide engaging guide grooves and slide rails (1024, 1044) where the rails extend the length of the groove such that the rails engage the grooves along the entire length thereof when in the closed (innermost) position. The rails and grooves are arranged inclined upwards from the open (outermost) position to the closed (innermost position) position, as best shown in Figures 3 and 7-8B. This configuration permits the body to downwardly away from the casing when the body is drawn to the open position and to move upwardly toward the casing when the body is being moved toward the closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Son et al. such that the guide grooves and slide rails be inclined upwards from the open/outermost position to the closed/innermost position and the rails extend along the entire length of the grooves in the innermost position as Hsieh demonstrates the aforementioned configuration is well-known and conventional for such sliding drawer containers and the claimed configuration permits movement of the body toward and away from the casing when closing and opening, respectively. 
Oestreich et al. teach a cosmetic container having a casing (12, 50) and a body (11,52) with a concavity for accommodating a cosmetic, where a ceiling plate of the casing covers an upper face of the body and the cosmetic stored therein. Oestreich et al. teach it is beneficial to provide an annular packing (23,24) encircling the concaved section housing the cosmetic, where the annular packing engages the inner side of the ceiling plate when the body is in the closed position, in order to provide an air-tight seal which maintains the integrity of the cosmetic by preventing evaporation of solvents therein (Refer to col. 3 lines 61-68, col. 4 lines 1-2, 25-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compact of the combination of Son et al. and Hsieh such that the case body include an annular packing encircling the concaved section where the annular packing is pressed against and in uniform contact with the ceiling plate in the closed position as taught by Oestreich et al. in order to provide an air-tight seal when the container is in the closed position to maintain the integrity of the cosmetic composition stored therein and prevent evaporation of solvents in the composition. 
Regarding claim 4, the combination of Son et al., Hsieh and Oestreich et al. disclose the sliding-type compact of claim 1 above, wherein the slide rails are provided along the entire length of an area where the annular packing is provided in the sliding direction.  As explained in the rejection of claim 1 above, the side rails were modified to extend the entire length of the grooves ; thus, the side rails also extend the entire length of the annular packing as the annular packing is disposed around the concaved section and the grooves and rails extend beyond the length of the concaved section.
Regarding claim 5, the combination of Son et al., Hsieh and Oestreich et al. disclose the sliding-type compact of claim 1 above, wherein the case body and the retainer casing are provided with a lock mechanism (secure engagement of the case body in the retaining casing provided by engaging features such as padding units 13 with portion of 20b, front end of 10 fitting into recessed front end portion of 20a, etc.  constitutes a lock mechanism, Refer to Figures 11 and 15) by which both the case body and the retainer casing engage each other at the innermost position where the case body is fully accommodated within the retainer casing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799